Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on January 20, 2022 have been received.
Claims 1, 18, 20-36 and 40 are pending in this application, claims 18, 21-23, 27-30, 36 and 40 are withdrawn from further consideration (see Restriction/Election below), and claims 1, 20, 24-26 and 31-35 are being examined on the merits to the extent they read on the elected species.

Restriction/Election:
Applicant’s election of without traverse of Group I, claims 1, 18, and 20-35, in the reply filed on 01/20/2022, is acknowledged. Applicant election without traverse of the species of side chains (of Formula I) R1 “ethyl (i.e., C2 alkyl), R2 “H”, R3 “H”, R4 “OH’, R5 “H”, R6 “OH” R6 “OH”, R7 “H”, R8 “H”, and the species of side chain X “C(O)OH”, m “1”, n “1”, and the species of conjugate (of Formula I) “Free acid”, the species of compound “OCA”, the species of family of gut microbiome “Streptococcaceae” and “Gram postive”, and the species of gram positive gut microbiome “Streptococcus thermphilus” in the same reply is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 36 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/20/2022.

Claims 18, 21-23 and 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/2022.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 20, 24-26 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (Ann Transl Med. 2015 Jan;3(1):5, p. 1-16) and Palvolovic et al. (Appl. Biochem. Biotechnol, 2012, Vol. 168, p. 1880-1895) and Aller et al. (Eur Rev Med Pharmacol Sci, 2015, 15(9); 1090-5, Abstract ONLY).

Regardng claims 1 and 20, Ali et al. teach a pharmaceutical composition comprising a compound of Formula I, the compound is OCA (the elected species) also known as obetichlic acid or INT-747 (as also disclosed by applicant’s published specification paragraphs [0289]-[0290]), and a pharmaceutically acceptable carrier (treating patients by OCA orally) (see for example, p. 8 left-hand column 2nd paragraph lines 1-6 and p. 9 right-hand column last paragraph, and p. 7 left-hand 3rd paragraph).
Regardng claim 31, Ali et al. teach the compound is present in the amount of 5-25 mg in the pharmaceutical composition (25 mg OCA) (see for example, p. 8 left-hand column 2nd paragraph lines 1-6).
nd paragraph lines 1-6).
Ali et al. further teach teach the pharmaceutical composition comprising OCA (a FXR agonist) significantly reduce serum aminotransferases (serum AST and ALT levels) (see for example, p. 9 right-hand column last paragraph -continued on p. 10 left-hand column 1st paragraph) and it therapeutic use in patients suffering from nonalcoholic fatty liver disease (NAFLD) and liver injury, etc. (p. 7 left-hand 3rd paragraph, p. 4 Table 1 2nd row/agent OCA, also Abstract).

Ali et al. do not teach one or more gut microbiome species (claim 1), wherein the one or more gut microbiome species is a member in a family ... Streptococcaceae (claim 24), wherein the one or more gut microbiome species is gram positive (claim 25), one or more gut microbiome species is Streptococcus thermophilus (claim 26), wherein a pharmaceutical composition comprises the one or more gut microbiome species in the amount of 100-1012 colony forming unit (claim 32), and wherein the one or more gut microbiome species is formulated for oral administration (claim 35).
However, Pavlovic et al. teach a gut microbiome species, a gram positive member of Streptococcaceae family, a Streptococcus thermophilus having cholesterol-lowering or hypocholesterolemic effect (probiotic strain Streptococcus thermophilus with BSH activity, the BSH-active probiotic strains extert hypocholesterolemic effect, etc.) (see for example, p. 1883 2nd paragraph, p. 1886 2nd paragraph and p. 1887 2nd paragraph, and p. 1892 “Conclusions”). Pavlovic et al. also teach the dose of probiotics via oral adminstration is in excess of 109 CFU/day (see p. 1890 3rd pargarph).
Moreover, before the effective fiing date of the invention Aller et al. teach a compositon comprising one or more gut microbiome, species Streptococcus thermophilus that is formulated for oral administration in the amount of 5X105 to treat non-alcoholic fatty live disease (NAFLD) and further teach said treatment improved liver aminotransferases levels in patients with non-alcoholic fatty liver disease Streptococcus thermophilus to patients to treat non-alcoholic fatty liver disease, etc.) (see Astract). 
Therefore, in view of the above teachings a person of ordinary skill in the art before the effective filing date of the invention knowing that a pharmaceutical composition comprising compound of Formula I/OCA and a phramaceutically acceptable carrier was a usefull theraputic tool for treating patients suffering from nonalcoholic fatty liver disease (NAFLD) and liver injury and significantly reduced serum aminotransferases (as taught by Ali et al.), and further knowing the cholesterol-lowering effect of gut microbiome species Streptococcus thermophilus for treating non-alcoholic fatty live disease or NAFLD (combined teachings of Pavlovic et al. and Aller et al.), would have been motivated to modify the compoistion taught by prior art and add one gut microbiome species Streptococcus thermophilus (elected species) to said composition with reasonable expectation of success in providing the claimed pharmaceutical composition comprising compound of Formula I, a phramaceutically acceptable carrier, and a gut microbiome species Streptococcus thermophilus. The claimed composition would have been obvious because combining two compositions taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the same purpose would have been obvious. Because Ali et al. teach a pharmaceutical composition comprising compound of Formula I/OCA and a pharmaceutically acceptable carrier, and further teach teach the pharmaceutical composition significantly reduce serum aminotransferases levels and is used for treating patients suffering from nonalcoholic fatty liver disease (NAFLD) and liver injury, because Pavlovic et al. teach a gut microbiome species Streptococcus thermophilus having cholesterol-lowering effect, and further because Aller et al. teach a compositon comprising one or more gut microbiome species Streptococcus thermophilus formulated for oral administration to treat non-alcoholic fatty live disease or NAFLD improved liver aminotransferases levels in patients with NAFLD.  

Conclusion(s):
No claim(s) is allwed at this time.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651